PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/516,244
Filing Date: 31 Mar 2017
Appellant(s): UFTON, Jake, Samuel



__________________
W. Scott Strickland
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/27/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/02/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Claims 1, 3-4, 6-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over DIEKMANN et al. (US 2011/0252618; of record; herein referred to as DIEKMANN) in view of WENJIAN (CN 203580143; of record, citations drawn to the translated version provided therewith; herein referred to as WENJIAN). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over DIEKMANN et al. (US 2011/0252618; of record; herein referred to as DIEKMANN) in view of WENJIAN (CN 203580143; of record, citations drawn to the translated version provided therewith; herein referred to as WENJIAN) and further in view of LONG (US 2016/0001509; of record; herein referred to as LONG).

(2) Response to Argument
A. Argument – Rejection claims 1, 3-4, 6-13 and 17-20 under 35 U.S.C. 103 as being obvious over DIEKMANN in view of WENJIAN.
(i) Appellant submits, in regards to claim 1, that the recited “a frame mountable in a fixed position in the additive manufacturing apparatus, the frame defining a secondary build chamber and a dosing chamber”; “dosing piston movable in the dosing chamber to push powder from the dosing chamber”; and “the secondary build platform is configured to be connected to the drive mechanism of the master build platform” are features which are not taught by the applied combination of DIEKMANN and WENJIAN. See page 3, paragraph 4 of the arguments/remarks filed 04/27/2021. 
See MPEP §2143 (citing KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)). Any allegation by the Office to the contrary is pure hindsight.” See pages 6-7 – “a. The Recited “Frame” and “Dosing Piston”/”Dosing Chamber” Are Not Taught by the Applied References” of the arguments/remarks filed 04/27/2021. 
Appellant’s arguments on this matter have been considered but are not deemed to be persuasive. Appellant has failed to provide how and/or why DIEKMANN and WENJIAN, as applied in the rejection of claim 1 in the 09/02/2020 Office action, fail to read on the claimed “dosing chamber” and “dosing piston” therein being part of a “frame”, as these claim recitations were clearly annotated on FIG. 3 from DIEKMANN’s disclosure and FIG. 1 from WENJIAN’s disclosure (see pages 5-6 of the 09/02/2020 Office action). 
It is respectfully noted, in response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
WENJIAN was not being relied upon for the claimed “secondary build chamber to define a secondary build volume smaller than the master build volume”. Though, given the fact that WENJIAN teaches the printing table applied to a SLS 3D printer (abstract) and the printing station/table which is applied to the SLS 3D printer by introducing the powder supply table and the work table (of the printing station) (page 11, paragraph 12 of WENJIAN), would be indicative to one of ordinary skill the art that the printing station/table of WENJIAN is capable of being inserted into a larger component (i.e., larger master build volume).  
Moreover, in response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
To clarify how the combination of DIEKMANN and WENJIAN takes into account knowledge which was within the level of ordinary skill in the art and does not include knowledge gleaned only from Appellant’s disclosure, the Examiner encourages consideration of the following evidence from the references:
DIEKMANN and WENJIAN each teach a laser sintering device/method; 
DIEKMANN discloses an apparatus for reducing the size of the lower construction chamber of a laser sintering installation, which provides for a reduction in demand 
WENJIAN teaches a printing table applied to a selective laser sintering three-dimensional (SLS 3D) printer comprising a work bench and a powder supply table, the lower end of the work bench and the lower end of the powder supply table are embedded into a same rocking bar providing a strong relevance between the work bench and powder supply table of the printing table resulting in high accuracy and high efficiency (abstract; FIG. 1).
Summarizing the three points of evidence from DIEKMANN and WENJIAN above, it can be concluded that each reference individually teaches a laser sintering device/method and an explicit teaching as to how and/or why the reduction of a construction chamber, and therefore a reduction in powder build material, in a laser sintering device/method (DIEKMANN) and the relevance between the powder supply table and work bench (WENJIAN) are advantageous. Accordingly, while DIEKMANN fails to explicitly disclose how the powder arrives in the installations for laser sintering (see the rejection of claim 1 on page 5 of the 09/02/2020 Office action), one of ordinary skill in the art could have found other known means (i.e., dosing piston/powder supply table of WENJIAN) in the art to perform a particular known function (i.e., powder delivery); thus, the Examiner maintains that it would have been obvious to combine DIEKMANN and WENJIAN as doing so is applying a known technique of powder delivery to a known SLS device (i.e., additive manufacturing apparatus) for the predictable result of delivering powder to form an object layer by layer with the additional benefit of being able to efficiently control the amount of powder used in each layer being constructed (see the rejection of claim 1 on page 6 of the 09/02/2020 Office action). 
Consequently, one of ordinary skill in the art, viewing DIEKMANN and WENJIAN together, could have combined the teachings of DIEKMANN and WENJIAN to arrive at the instantly claimed invention would have combined the teachings of DIEKMANN and WENJIAN in order to arrive at a laser sintering device which provides a reduction in demand for material for specific laser sintering requirements and a high accuracy/high work efficiency, advantages acknowledged by DIEKMANN and WENJIAN, respectively. 

(ii) Appellant argues, in regards to claim 1, that there would have been no reasonable expectation of success and/or the proposed combination would have rendered the cited devices inoperable. Appellant refers to MPEP §2145 and MPEP §2143.01 to establish that it is “well-settled that a ‘combination cannot change the principle operation of the primary reference or render the reference inoperable for its intended purpose’.” Appellant asserts one of ordinary skill in the art would have understood that the disclosure of DIEKMANN is not intended to be a permanent modification of the laser sintering installation, rather that the new side walls and laterally reduced size base plate could be removed after use to restore the full working volume of the installation. Appellant submits that it is not a trivial matter to mount WENJIAN's printing station by bracket 7 with DIEKMANN's alleged "master build volume" while taking into account the non-permanent nature of the arrangement disclosed by DIEKMANN which does not require permanent alteration of the installation. See pages 7-8 – “b. There Would Have Been No Reasonable Expectation of Success and/or the Proposed Combination Would Have Rendered the Cited Devices Inoperable” of the arguments/remarks filed 04/27/2021. 
Moreover, Appellant states that even if the entire printing station of WENJIAN were simply located on the elevated, laterally reduced size base plate of DIEKMANN, WENJIAN's device would not operate so that the tables 1 and 2 move opposite to each other due to the fact that bracket 7 in WENJIAN functions as a pivot for the swing lever 6 so as to allow the table 1 to move downward as the powder supply table 2 moves upward and vice versa; but attaching the bracket 7 of WENJIAN to the See pages 7-8 – “b. There Would Have Been No Reasonable Expectation of Success and/or the Proposed Combination Would Have Rendered the Cited Devices Inoperable” of the arguments/remarks filed 04/27/2021.
Appellant’s arguments on this matter have been considered but are not deemed to be persuasive. In regards to the argument concerning it not being a trivial matter to mount WENJIAN's printing station by bracket 7 with DIEKMANN's alleged "master build volume" while taking into account the non-permanent nature of the arrangement disclosed by DIEKMANN which does not require permanent alteration of the installation, WENJIAN teaches the printing table applied to a SLS 3D printer (abstract) and the printing station/table which is applied to the SLS 3D printer by introducing the powder supply table and the work table (of the printing station) (page 11, paragraph 12 of WENJIAN). It would be readily apparent to one of ordinary skill in the art that if something is “applied to” and “introduced” to an SLS 3D printer, as taught by WENJIAN, then it is not a permanent installation. Additionally, in support of the installation in WENJIAN not being permanent, is an instance in which the material being used in the SLS 3D printer needs to be changed (e.g., to obtain different colors or material properties) the printing station would have to be re-applied to the SLS 3D printer which means introducing a new powder supply table and work table; ergo, the installation in WEJNIAN is not necessarily permanent as suggested by Appellant. 
Moreover, as stated above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In addition to annotated FIG. 3 from DIEKMANN’s disclosure and annotated FIG. 1 from WENJIAN’s disclosure provided in the 09/02/2020 Office action, a further annotated version of each of these figures is provided below to elucidate the Examiner’s position in the combination of DIEKMANN and WENJIAN for the sake of responding to the arguments above. 

    PNG
    media_image2.png
    533
    1309
    media_image2.png
    Greyscale


As illustrated in the annotated figures above, the printing station taught by WENJIAN is being incorporated into DIEKMANN such that the powder supply table 2 and work bench 1 between a left frame 5 and a right frame 5 are being incorporated such that bracket 7 of WENJIAN is placed where the secondary build platform meets the master build platform in DIEKMANN’s annotated FIG. 3. 
Given this combination, Appellant argues “WENJIAN's device would not operate so that the tables 1 and 2 move opposite to each other due to the fact that bracket 7 in WENJIAN functions as a pivot for the swing lever 6 so as to allow the table 1 to move downward as the powder supply table 2 moves upward and vice versa; but attaching the bracket 7 of WENJIAN to the "drive mechanism of a master build platform" such as the original base plate of DIEKMANN would not provide this 
However, WENJIAN teaches, and Appellant acknowledges (see page 5, paragraph 2 of the arguments/remarks filed 04/27/2021), that WENJIAN teaches that control button 21 (located on the upper left of the printing table in WENJIAN’s annotated FIG. 1 above) controls the powder supply table to ascend and descend (abstract). WENJIAN further teaches after a scan is complete, the next layer needs to be scanned, and the raw material powder supply table 2 presses the control button 21 according to the preset sheet thickness; wherein, the powder supply table 2 is raised to raise the side swing lever 6 so that the other side swing lever 6 is lowered, and the work table 1 decreases to provide space for accommodating the next layer of powder (page 12, paragraph 2 of WENJIAN). 
Thus, even if bracket 7 of WENJIAN is attached to the master build platform of DIEKMANN as depicted above, and therefore the whole arrangement of WENJIAN incorporated in DIEKMANN moves downward as the master build platform of DIEKMANN moves downward (and vice versa), the swing bar 6 and bracket 7 would still be functional to move the powder supply table 2 upwards while the work bench 1 is moved downwards based on the fact that control button 21 is responsible for the powder supply table ascending/descending (and therefore the work bench ascending/descending), and the control button 21 is located on the left frame 5 which is independent in location from the swing bar 6 and the bracket 7. Consequently, given the reasoning above, there would have a reasonable expectation of success and/or the proposed combination would not have rendered the cited devices inoperable. 

(iii) Appellant asserts, in regards to claim 20, that even if one of ordinary skill in the art would have combined DIEKMANN and WENJIAN as proposed by the Office, that combination would have been made such that tables 1 and 2 of WENJIAN’s printing station conversely move upward or downward 
Appellant’s argument on this matter has been considered but is not deemed to be persuasive. As illustrated in the annotated figures above, the printing station taught by WENJIAN is being incorporated into DIEKMANN such that the powder supply table 2 and work bench 1 between a left frame 5 and a right frame 5 are being incorporated such that bracket 7 of WENJIAN is placed where the secondary build platform meets the master build platform in DIEKMANN’s annotated FIG. 3. 
WENJIAN teaches, and Appellant acknowledges (see page 5, paragraph 2 of the arguments/remarks filed 04/27/2021), that WENJIAN teaches that control button 21 (located on the upper left of the printing table in WENJIAN’s annotated FIG. 1 above) controls the powder supply table to ascend and descend (abstract). WENJIAN further teaches after a scan is complete, the next layer needs to be scanned, and the raw material powder supply table 2 presses the control button 21 according to the preset sheet thickness; wherein, the powder supply table 2 is raised to raise the side swing lever 6 so that the other side swing lever 6 is lowered, and the work table 1 decreases to provide space for accommodating the next layer of powder (page 12, paragraph 2 of WENJIAN). 
Thus, even if bracket 7 of WENJIAN is attached to the master build platform of DIEKMANN as depicted above, and therefore the whole arrangement of WENJIAN incorporated in DIEKMANN moves downward as the master build platform of DIEKMANN moves downward (and vice versa), the swing bar 6 and bracket 7 would still be functional to move the powder supply table 2 upwards while the work bench 1 is moved downwards based on the fact that control button 21 is responsible for the powder supply table ascending/descending (and therefore the work bench ascending/descending), and the 
Consequently, the Examiner maintains that the combination reads on the claimed “a mechanism mechanically linking the secondary build platform to the dosing piston such that downward movement of the secondary build platform in the secondary build chamber results in upward movement of the dosing piston in the dosing chamber” as recited in claim 20

B. Argument – Rejection of claim 14 under 35 U.S.C. 103 as being obvious over DIEKMANN in view of WENJIAN and LONG.
(i) Appellant asserts that LONG does not cure the above-noted deficiencies of DIEKMANN and WENJIAN with respect to claim 1 (see page 9 – “B. Claim 14 Would Not Have Been Obvious over Diekmann in View of Wenjian and Long”). 
Appellant’s argument has been considered but is not deemed to be persuasive. The responses to arguments regarding the alleged aforementioned deficiencies in the disclosure of DIEKMANN and WENJIAN on behalf of claim 1 remains as discussed above and are therefore applicable to claim 14 as well. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
                                                                                                                                                                                             

Conferees:

                                                                                                                                                                                                /KAJ K OLSEN/
Quality Assurance Specialist, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.